office_of_chief_counsel department of the treasury internal_revenue_service washington d c date cc tege eoeg et1 stackney cor-101643-00 number info release date dear this is in response to your letter dated date which was forwarded to this office for response you indicated that you had three questions in addition to those that you had posed in your date correspondence to which you received a response dated date question statement of citizenship and residence and withholding obligations in your first question you ask whether a statement of citizenship and residence is an adequate substitute for a withholding_exemption certificate you refer to both sec_31_3402_f_5_-1 of the employment_tax regulations and regulation sec_1_1441-5 of the income_tax regulations regulation sec_31_3402_f_5_-1 was promulgated under sec_3402 of the internal_revenue_code the code addressing the withholding of federal_income_tax on wages regulation sec_1_1441-5 was promulgated under sec_1441 of the code referring to the withholding_tax on non-resident aliens a nonresident_alien subject_to wage withholding under sec_3402 of the code must complete a form_w-4 which is the form prescribed for the withholding_exemption certificate regulation sec_31_3402_f_5_-1 provides that in lieu of the form_w-4 an employer may prepare and use a form the provisions of which are identical with those of the prescribed form but only if the employer also provides the employee with all the tables and instructions contained in the form_w-4 in effect at that time and only if the employer complies with other published requirements in effect at that time prior to its recent amendment regulation sec_1_1441-5 addressed an individual’s claim to be a u s citizen or resident for purposes of the withholding_tax on non- resident aliens as you have noted that regulation has been changed effective for cor-101643-00 payments made after date a series of new forms have been created to address the application of the withholding_tax to non-resident aliens under the new regulations transition_rules allow certain of the old forms including a statement under regulation sec_1_1441-5 to continue in effect for limited periods depending on the circumstances you may find it helpful to consult publication withholding of tax on nonresident_aliens and foreign_corporations the interplay of the federal_income_tax withholding rules of sec_3402 and the withholding_tax on non-resident aliens of sec_1441 is complex publication withholding of tax on nonresident_aliens and foreign_corporations and publication u s tax guide for aliens may prove useful in determining which provisions are applicable to your particular situation and what methods may be used to comply with those provisions we have enclosed copies of publication sec_515 and for your information question agreements under sec_3121 you have inquired whether your use of an employer_identification_number ein would be considered a request to enter into an agreement under code sec_3121 sec_3121 of the code allows a domestic_corporation to enter into an agreement with the internal_revenue_service for the purpose of extending the insurance system established by title ii of the social_security act to certain services performed outside the united_states by citizens of the united_states as employees of a foreign_subsidiary of the_domestic_corporation a corporation can enter into such an agreement by submitting a form_2032 the filing of the form_2032 is considered a formal and irrevocable agreement providing certain benefits and imposing various obligations upon the employer the use by a business of an ein does not constitute an agreement under code sec_3121 question fms form_7311 and exemptions from a non-qualified local wage tax finally you have inquired whether fms form can be used to claim exemption from a non-qualified local wage tax although we are eager to respond to this question and any other questions you may have there is no federal irs form entitled fms form_7311 and the exact exemption to which you are referring is not entirely clear accordingly we are unable to provide a response at this time if you would like to clarify the question and resubmit it to us we will attempt to provide you with a response cor-101643-00 this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide you with general guidance for determining how to comply with applicable law we hope the information provided is of assistance to you if you have any further questions please contact stephen tackney badge at sincerely _______________________________ lynne camillo acting chief employment_tax branch office of the assistant chief_counsel tax exempt and government entities enclosures as stated
